Per Curiam:

Plaintiff brought this suit to cancel an oil-and-gas lease on lands which he purchased subject to the lease, relying on the terms of the lease as shown by the records in the office of the register of deeds. The lease was duly filed for record by the lessee immediately after its execution,, but the register of deeds in *407copying it omitted by mistake two words which appeared in the original and which related to the terms of forfeiture. Plaintiff proceeds upon the theory that the lessee must suffer any loss occasioned by the mistake of the register of deeds.
There are two reasons why the plaintiff can not recover. The statute expressly provides that instruments of writing affecting real estate, properly certified and duly filed for record, “shall, from the time of filing the same with the register of deeds for record, impart notice to all persons of the contents thereof” (Gen. Stat. 1901, § 1222), and subsequent purchasers are deemed to have purchased with notice. This has been decided to mean exactly what it says. (Poplin v. Mundell, 27 Kan. 138; Lee v. Bermingham, 30 Kan. 312, 1 Pac. 73.) The other reason is that the trial court found that plaintiff examined the records with an attorney, and it appears that the omitted words left the language meaningless, so that the plaintiff must be held to have had notice that the recorded copy was not correct and that something was omitted.
The judgment is affirmed.